06/15/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 20-0256


                                        DA 20-0256


 STATE OF MONTANA,
                                                                         FILED
                                                                          JUN 1 5 2021
             Plaintiff and Appellee,                                   Bowen Greenwood
                                                                     Clerk of Supreme Court
                                                                        State of Montana

       v.
                                                                   ORDER
 INESSA VICTORIA HALL, a/k/a
 INNA VIKTOROVNA POSTOLNIKOVA,
 a/k/a NESSA CHRISMAN

             Defendant and Appellant.



       Counsel for the Appellant Inessa Victoria Hall filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Hall was granted time to file a response,
but no response was filed.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised on direct appeal in Hall's case.
       Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
      The Clerk is directed to provide copies ofthis Order to all counsel of record and to
Hall personally.
      DATED this I           day of June, 2021.



                                                              Chief Justice
          q-, &--
    (____
       4  /j
          •, .,w.4..
                  ,:   c



      Poi Al AJL


           Justices




2